Citation Nr: 1201528	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for left sacroiliac radiculopathy secondary to service-connected lumbar spine disability.  

3.  Entitlement to an initial rating in excess of 10 percent for right sacroiliac radiculopathy secondary to service-connected lumbar spine disability.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1973 and from July 1977 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that increased the rating for the service-connected lumbar spine disability from 10 percent to 20 percent.

In August 2008, prior to the rating decision on appeal, the Veteran testified at a hearing before a Regional Veterans Service Representative (RSVR).  He was afforded a hearing before a Decision Review Officer (DRO) in April 2009 and a hearing at the RO before the undersigned Veterans Law Judge in February 2011.  Transcripts of these three hearings are associated with the claims file.

The Board remanded this issue to the Agency of Original Jurisdiction in May 2011 for further development.  The case has now been returned to the Board for further appellate action.

In August 2011, the Appeals Management Center (AMC) awarded separate ratings for left and right sacroiliac radiculopathy, secondary to his service-connected lumbar spine disability.  As the radiculopathy is a neurological manifestation of the Veteran's service-connected back disability, the Board will consider it as a part of his appeal.  


FINDINGS OF FACT

1.  The service-connected lumbar spine disability is manifested by forward flexion limited to not less than 45 degrees and without ankylosis of the thoracolumbar spine

2.  The impairment caused by the service-connected radiculopathy involving the lower extremities has most closely approximated mild incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an August 2008 letter, prior to the September 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in June 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 through 5242 (2011).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

By way of background, the Veteran was originally awarded service connection for a lumbar spine disability in a December 1984 rating decision, and a 10 percent rating was assigned, effective May 1984.  The Veteran filed his most recent request for an increased rating in August 2008.  Following a May 2011 remand, the Veteran was awarded a 10 percent rating each for his left and right sacroiliac radiculopathy, effective the date of receipt of his claim for increase.  

The Veteran was afforded a VA examination of the spine in August 2008 during which he reported experiencing chronic back pain with numbness and tingling in both legs after sitting on hard seats.  He reported occasionally using a brace or cane during periods of flare-ups.  The Veteran endorsed decreased motion, stiffness, spasms, and pain in his low back.  He described the pain as constant, but worse with bending, twisting, lifting, carrying, prolonged sitting, and prolonged standing.  He denied flare-ups of spinal conditions.  The examiner noted no history of IVDS.  The examiner found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position, symmetry in appearance, and gait were all normal.  There was no evidence of abnormal spinal curvature or ankylosis of the thoracolumbar spine. 

Range of motion testing of the thoracolumbar spine revealed forward flexion to 60 degrees, with pain at 50 degrees; extension to 25 degrees, with pain beginning at 20 degrees; lateral flexion to 25 degrees with pain at 20 degrees; and lateral rotation to 25 degrees, with pain at 20 degrees.  The examiner did not find any additional loss of motion following repetitive use of the joint.  

The Veteran was afforded another VA examination of the spine in April 2009.  He reported similar symptoms as in the August 2008 VA examination.  In addition, he reported radiating pain bilaterally down the posterior buttocks to the feet.  He described this radiating pain as tingling.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 15 degrees, right lateral flexion to 12 degrees, and right lateral rotation to 15 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  There was no additional limitation of motion following three repetitions, and no pain, fatigue, weakness, or incoordination exhibited.  The Veteran's back disability reportedly had significant effects on his usual occupation and the Veteran reportedly had been assigned different duties as a result of his back.  There were moderate to severe effects on his usual daily activities noted.  The examiner opined that the examination yielded unreliable and inconsistent results, and the Veteran displayed poor effort during the examination. 

Following a Board remand in May 2011, the Veteran was afforded another VA examination of the spine in June 2011.  The Veteran again reported similar symptoms as in the previous VA examinations, and the examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  There was no ankylosis of the thoracolumbar spine found.  The Veteran reported missing four weeks of work during the past year due to his back disability and allergies.  

Range of motion testing revealed forward flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 30 degrees.  There were objective evidence of pain and additional limitations due to pain following repetitive motion.  Range of motion testing following repetitive motion revealed decreased forward flexion to 50 degrees, and the other ranges of motion remained unchanged.  Other than the 10 degree of reduction in forward flexion following repetitive motion, the range of motion values were unchanged due to pain, fatigue, weakness, or incoordination.  The examiner noted that the Veteran first felt pain at 45 degrees of forward flexion of the lumbar spine, and at 10 degrees of bilateral lateral flexion.  Following review of the claims file and physical examination, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine with radiculopathy of the left and right sacroiliac joints.  The examiner noted that due to the Veteran's lumbar spine disability, he has been assigned different duties at work, has increased absenteeism, more difficulty performing his duties, decreased mobility, pain, and decreased concentration.  His lumbar spine disability has a moderate effect on his chores, a severe effect on exercise and recreation, and causes mild problems with dressing.

The examiner indicated that the Veteran did not have flare-ups of lumbar spine pain, and thus, could not opine as to whether there is any additional limits on functional ability during a flare-up.  The examiner could not comment without resort to speculation as to whether the Veteran has any additional limits on function ability or impairment during repeated use.  He did, however, note the range of motion values following repetitive motions as well as indicate the degree at which pain starts during relevant range of motion testing.  Finally, the examiner opined that the Veteran's radiculopathy symptoms would be considered mild because there are no sensory or motor deficits.  

A review of the post-service medical records shows that the Veteran has received periodic treatment since filing his claim for increase.  It is documented that he routinely complains of back pain and radiation into his lower extremities.  A February 2011 MRI report shows the Veteran has spinal stenosis of L3-5 and L5-S1, with mild, bilateral neural foraminal narrowing at L5-S1.  There is also a left foraminal disc herniation compression upon the L4 root.  However, there is no complete range of motion measurements of record in the treatment notes. 

On review of the evidence above, the Board finds the criteria for rating in excess of 20 percent for a lumbar spine disability are not met.  With the exception of the finding deemed unreliable by the April 2009 examiner, during the timeframe on appeal, the Veteran's flexion, at its worst, was measured at 45 degrees.  This is squarely within the rating criteria for the currently-assigned 20 percent rating.  He did not display any of the criteria other than range of motion, such as ankylosis, that would qualify for the higher rating.  

In addition, the Veteran has been awarded a 10 percent rating for radiculopathy of each sacroiliac joint.  After reviewing the evidence of record, the Board finds that the criteria for a rating in excess 10 for radiculopathy of each lower extremity are not met.  There is no evidence to support that the Veteran's neurological symptoms are anything more than mild in nature.  Of note, the most recent June 2011 VA examiner indicated that the radiculopathy symptoms did not cause any sensory or motor deficits.  Absent evidence of more than mild impairment, a rating in excess of 10 percent for radiculopathy of each lower extremity is not warranted.  

There are no documented or reported incapacitating episodes of IVDS requiring bed rest prescribed by a physician during the timeframe on appeal to warrant alternative rating on that basis.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran is not credible in reporting his symptoms or performing his range of motion testing.  The Board is aware that the April 2009 range of motion testing revealed forward flexion of the lumbar spine to 30 degrees.  
As noted above, the April 2009 VA examiner expressly opined the Veteran displayed a poor effort during range of motion testing and his results were unreliable and inconsistent.  The other VA examinations of records show the Veteran thoracolumbar flexion anywhere from 45 to 60 degrees.  In sum, the Board finds the Veteran's range of motion results from the April 2009 VA examination to be unreliable and not credible.  

The criteria for higher rating were not met during any distinct period under review, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case the Veteran has indicated that he is currently employed, and has never claimed to be unemployable due to his service-connected disabilities.  The Board accordingly finds that a claim for a TDIU is not before the Board.

In sum, based on the evidence and analysis above the Board finds the criteria for a rating in excess of 20 percent for a lumbar spine disability, and ratings in excess of 10 percent for radiculopathy of each lower extremity are not met.  Accordingly, the claims must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 




ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for left sacroiliac radiculopathy is denied.  

An initial rating in excess of 10 percent for right sacroiliac radiculopathy is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


